DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment submitted on August 30, 2021, has been entered.  Claims 1 and 15 have been amended and no claims have been added.  Therefore, the pending claims are 1 - 20. Claims 9 – 14 are withdrawn from consideration as being drawn to a nonelected invention.
The amendment to claims 1 and 15 is sufficient to overcome the 35 USC 112 (a) and (b) rejections set forth in the previous Office Action since the terms float and conductive junction have been removed from the claims.
The amendment to claims 1 is sufficient to overcome the 35 USC 112 (d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite. It is unclear if the gap separating the first and second conductive thread are only located below the surface texture features. Does this mean the first and second conductive threads can come into contact in other areas in the knit fabric? Are the threads required to cross within the fabric? Do the threads cross at locations which do not separate the two threads with an insulative means? Or is there a gap between the first and second conductive threads throughout the entire knit inner layer? Is there a corresponding surface texture feature present at every location the first and second conductive threads are separated? Claims 2 – 8 are rejected due to their dependence on claim 1.
The term “surface in claim 15 is indefinite. The electronic device is defined as a comprising a surface comprising a knitted textile article. However, the electronic device is never defined as comprising a backing or any other additional layers. Thus, it is unclear what the knitted article is the surface of? Does the electronic device require that an additional layer or backing material is present? Or can the knitted textile article by itself make up the entire electronic device? Claims 16 – 20 are rejected due to their dependence on claim 15.
Claim 15 is indefinite. Claim 15 recites that the inner layer is made by knitting together a plurality of conductive threads in a pattern to form a plurality of gaps each defined by a first conductive thread of the gap and a second conductive thread of the gap. Does this mean that there are potentially more than two conductive threads but the plurality of gaps are only formed between the first conductive thread and the second conductive thread? And if there are a plurality of gaps between the first and second conductive thread does that mean that there are also a plurality of places where the first and second conductive thread cross? Can there be gaps between additional conductive yarns? Or are these gaps only between the first and second conductive yarns?  If not how does one define where one gap starts and ends? Do the conductive threads come into direct contact at any point within the knit inner layer? Further does the location of the gap define the surface texture feature? Or does the location of the surface texture feature itself form an opening which also forms the gap between the first and second threads? Are the claimed gaps only found at the knitted surface texture feature? The specification suggests that the conductive threads do not have contact with each other in the knitted fabric and it is only through the use of an electronic component placed outside of the knitted textile and passing through the opening to contact both the first and second thread that an electrical connection is made between the two conductive threads. However, the present claim does not seem to address the contact points of the conductive threads outside of the electronic component. Thus, it is unclear how these gaps and conductive junctions should relative to the rest of the conductive threads. Claims 16 – 20 are rejected due to their dependence on claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
September 30, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789